DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s RCE filed on 12/01/2020.
Claims 1, 3-9, 11-17 and 19-20 are pending and examined.
Claims 2, 10 and 18 have been cancelled.
Response to Arguments
Applicant’s arguments filed on 12/01/2020 have been fully considered but they are moot in light of the new grounds of rejection with different mappings of prior art.
Examiner’s note: Salapura is being used as a primary reference and is used to teach the new amended claim limitations (see the rejection below). Certain features of Krishnamurthy (secondary reference) are used to modify Salapura’s invention.
The examiner is available for a phone interview with applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-7, 9, 12-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over, Salapura et al. (US PGPUB 2017/0295107) hereinafter Salapura, in view of Krishnamurthy (US PGPUB 2013/0007762).

Per claim 1, Salapura discloses “a method for dynamically provisioning and scaling accelerators for data analytic workloads in a disaggregated computing system, comprising:” (abstract); “receiving a request to process a workload; responsive to receipt of the request, dynamically determining an accelerator configuration anticipated to be required to process the workload, the accelerator configuration comprising a set of accelerator requirements” (claim 9, paragraph [0065]; in a disaggregated compute system, receiving a request to process workload on accelerators, based on the workload requirements, select resources from resource pools, including an accelerator pool, to process the workload); “responsive to determining the accelerator configuration, instantiating in real-time, a dynamically constructed server entity composed of individual components selected from a plurality of resource pools each physically maintaining a plurality of like-typed resources therein, the plurality of resource pools including at least a compute pool a memory pool, and an accelerator pool; based on the set of accelerator requirements, assigning available accelerators from the accelerator pool that match the set of accelerator requirements to the dynamically constructed server entity executing the workload” (claim 9; paragraphs [0009][0014][0027][0065]; based on a request with  workload requirements, dynamically constructs a server entity composed of resources selected/assigned from a pluralities of resource pools, resource pools comprise of like typed resources such as a compute pool, a memory pool, an accelerator pool, and adjust the server entity from monitoring; the resources are selected that best match the requirement of the workload); “based on the set of accelerator requirements, assigning available accelerators from the accelerator pool that match the set of accelerator requirements to the dynamically constructed server entity executing the workload” as the workload is being processed by the assigned accelerators, dynamically adjusting a number of individual accelerators from the accelerator pool provisioned to the dynamically constructed server entity to perform the workload as determined by monitoring resource consumption during a progression of the workload” (paragraphs [0067][0068]; as the workload is being processed by the dynamically constructed server entity, a tracking system monitors the usage to determine if an adjustment to the resources comprising the server entity is needed, if the tracking system determines that an adjustment in the server entity components is necessary, the adjustment is carried out, adding additional resources to the server entity).
While Salapura discloses selecting accelerators and other resources to process a workload, Salapura does not explicitly disclose the workload is a data analytic workload. However, Krishnamurthy suggests (paragraphs [0050][0051][0048]; selecting accelerators to process a workload which contains data, i.e. processing a data workload; receiving input data and producing output data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salapura and Krishnamurthy to dynamically construct a server entity to process a data analytic workload which involves analyzing the workload data, which is a popular usage for a server entity.

Per claim 4, Krishnamurthy further suggests “grouping accelerators into one or more preassigned groups of accelerators, wherein a particular group is associated with a particular type of data analytic workload” (Figs. 2, 3A, 3B; paragraphs [0025]-[0027]; accelerators are organized into a hierarchy (groups), divided according the accelerator type and other performance parameters; workloads are matched to accelerators based on the type or performance parameters, such as required grouping accelerators into one or more preassigned groups of accelerators” (paragraph [0027]; resources such as accelerators are put into resource pools based on sub types, i.e. each sub-type of accelerators has a resource pool). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salapura and Krishnamurthy to select accelerators for a workload by matching the workload requirements to accelerators of a particular type, to order to optimally select the best fit accelerators to process the workload.

Per claim 5, Salapura further suggests “wherein the accelerator configuration comprises a number of accelerators, and one or more types of accelerator” (paragraph [0027]; resources such as accelerators are put into resource pools based on sub types, i.e. each sub-type of accelerators has a resource pool; paragraphs [0065][0084] [0067][0068]; using a server allocation algorithm to checking the resource pools, and determining what resource pool (and what resources therein) best fits the requirement for the server entity to process the workload, and determine the number of resources need to process the workload). Krishnamurthy also suggests “wherein the accelerator configuration comprises a number of accelerators, and one or more types of accelerator” (Figs. 2, 3A, 3B; paragraphs [0025]-[0027]; accelerators are organized into a hierarchy (group), divided according the accelerator type and other performance parameters; workloads are matched to accelerators based on the type or performance parameters, such as required response times and throughput values; the appropriate accelerators are selected to perform a workload based on the matched characteristics).

Per claim 6, Krishnamurthy further suggests “the set of accelerator requirements also include a value representing an extent to which the workload is suitable for processing on the accelerators” (paragraphs [0025]-[0027]; accelerators are organized into a hierarchy, divided according the response times and throughput values; i.e. an accelerator is selected when its performance parameter satisfies the workload requirement). Salapura further suggests (paragraphs [0065][0084]; using a server allocation algorithm to checking the resource pools, and determining what resource pool (and what resources therein) best fits the requirement for the server entity to process the workload). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salapura and Krishnamurthy to select accelerators for a workload by matching the workload requirements (values) to accelerators’ performance parameters, to order to optimally select the best fit accelerators to process the workload.

Per claim 7, Krishnamurthy further suggests “wherein an accelerator is a Field Programmable Gate Array (FPGA) selected from a set of FGPAs, wherein at least one subset of the set of FGPAs is programmed according to a type of workload” (Figs. 3A, 3B; paragraphs [0019][0025]-[0027]; FPGA accelerator; workloads are matched to accelerators based on the type, a type of accelerator is programmed to do a type of workload). Salapura further suggests (paragraphs [0065][0084]; using a server allocation algorithm to checking the resource pools, and determining what resource pool (and what resources therein) best fits the requirement for the server entity to process the workload; paragraph [0027]; resources such as accelerators are put into resource pools based on sub types, i.e. each sub-type of accelerators has a resource pool). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salapura and Krishnamurthy that accelerator subtypes include a FPGA accelerators programed to do a specific type of workload, as a FPGA accelerator is a common type of accelerator widely used in the field of the art.

Claims 9, 12-15 are rejected under similar rationales as claims 1 and 4-7.
.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura, in view of Krishnamurthy, in view of Ferdous et al. (US PGPUB 2012/0110582) hereinafter Ferdous.

Per claim 3, Salapura does not explicitly teach “monitoring accelerators during processing of a first data analytic workload; using information derived from the monitoring to generate a model of accelerator performance; and using the accelerator performance model to determine an accelerator configuration for a second data analytic workload having an application type similar to an application type associated with the data analytic workload”. However, Ferdous suggests the above (paragraphs [0024]-[0026]; monitoring an application execution (workload) on specific hardware for benchmarking purpose; using the collected performance information to generate a performance benchmark for the specific workload; using the performance benchmark to select and predict a similar application execution (workload) on computing hardware). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salapura, Krishnamurthy and Ferdous to monitoring monitor workload execution on accelerators to generate performance benchmarks, and using the performance benchmarks to select accelerators to complete a similar workload; as the past benchmark information would ensure the appropriate accelerators are selected to complete future workloads.

Claim 11 is rejected under similar rationales as claim 3.
Claim 19 is rejected under similar rationales as claim 3.

s 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura, in view of Krishnamurthy,  in view of Zedlewski et al. (US PGPUB 2010/0205602) hereinafter Zedlewski.

Per claims 8 and 16, Krishnamurthy does not explicitly disclose “wherein the accelerator configuration is dynamically adjusted based on a determined number of replicated kernel pipelines”. However, Zedlewski suggests (paragraph [0049]; claims 19-23; scheduling tasks to be performed in a plurality of processors based on shared resources including pipelines). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Krishnamurthy, Salapura and Zedlewski to schedule tasks (workload) to be performed on processors (accelerators) based on the number of available pipelines, to increase the efficiency and utilization of computing resources.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Dillenberger et al. (US PGPUB 2011/0161972) disclose monitoring a computer system processing a workload, dynamically reallocating hardware accelerator resources from another computer system to the computer system to meet the demand of the work.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG PAN/Primary Examiner, Art Unit 2193